DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2, 4, 5, 7, 8, 10, 11, 13, and 14 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for azeotropic or pseudoazeotropic blends having boiling points lower than either of the pure components used in the blend, does not reasonably provide enablement for azeotropic or pseudoazeotropic blends having boiling points that are higher than one or more of the pure components used in the blend.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
	Case law holds that applicant’s specification must be "commensurately enabling [regarding the scope of the claims]" Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990).  Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention.  The test for undue experimentation as to whether or not all compounds within the scope of claims 1, 2, 4, 5, 7, 8, 10, 11, 13, and 14 can be used as claimed and whether claims 1, 2, 4, 5, 7, 8, 10, 11, 13, and 14 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988).  Upon applying this test to claims 1, 2, 4, 5, 7, 8, 10, 11, 13, and 14, it is believed that undue experimentation would be required because:
	(a) The quantity of experimentation necessary is great since claims 1, 2, 4, 5, 7, 8, 10, 11, 13, and 14 read on azeotropic or pseudoazeotropic blends having boiling points that are higher than one or more of the pure components used in the blend while the specification discloses on lines 18-20 of page 3 in the paragraph defining the terms <<azeotropic>> and <<pseudoazeotropic>> that "[b]oth azeotropic or pseudoazeotropic blends having boiling points lower than either of the pure components used in the blend."
	(b) There is no direction or guidance presented for azeotropic or pseudoazeotropic blends having boiling points that are higher than one or more of the pure components used in the blend.
	(c) There is an absence of working examples concerning azeotropic or pseudoazeotropic blends having boiling points that are higher than one or more of the pure components used in the blend.  All of the azeotropic and pseudoazeotropic blends illustrated in the examples have boiling points that are lower than the boiling points of both of the pure components used in the blend.
	In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1, 2, 4, 5, 7, 8, 10, 11, 13, and 14.

Claims 1-3 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for azeotropic or pseudoazeotropic blends consisting essentially of octamethyltrisiloxane and amyl acetate comprising 20 to 50 wt% octamethyltrisiloxane, does not reasonably provide enablement for azeotropic or pseudoazeotropic blends consisting essentially of octamethyltrisiloxane and amyl acetate comprising octamethyltrisiloxane outside this range.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
	Upon applying the test for undue experimentation stated in Ex parte Forman and In re Wands to claims 1-3 and 14, it is believed that undue experimentation would be required because:
	(a) The quantity of experimentation necessary is great since claims 1-3 and 14 read on azeotropic or pseudoazeotropic blends consisting essentially of octamethyltrisiloxane and amyl acetate comprising 80 wt% octamethyltrisiloxane while Table 1 on page 10 of the specification discloses that the blend does not form an azeotropic or pseudoazeotropic blend at 80 wt% octamethyltrisiloxane.
	(b) There is no direction or guidance presented for azeotropic or pseudoazeotropic blends consisting essentially of octamethyltrisiloxane and amyl acetate comprising octamethyltrisiloxane outside the range of 20 to 50 wt%.
	(c) There is an absence of working examples concerning azeotropic or pseudoazeotropic blends consisting essentially of octamethyltrisiloxane and amyl acetate comprising octamethyltrisiloxane outside the range of 20 to 50 wt%.
	In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-3 and 14.

Claims 1, 8, 9, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for azeotropic or pseudoazeotropic blends consisting essentially of octamethyltrisiloxane and 1-methoxy-2-propylacetate comprising 20 wt% or less octamethyltrisiloxane, does not reasonably provide enablement for azeotropic or pseudoazeotropic blends consisting essentially of octamethyltrisiloxane and 1-methoxy-2-propylacetate comprising octamethyltrisiloxane outside this range.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
	Upon applying the test for undue experimentation stated in Ex parte Forman and In re Wands to claims 1, 8, 9, and 14, it is believed that undue experimentation would be required because:
	(a) The quantity of experimentation necessary is great since claims 1, 8, 9, and 14 read on azeotropic or pseudoazeotropic blends consisting essentially of octamethyltrisiloxane and 1-methoxy-2-propylacetate comprising 50 or 80 wt% octamethyltrisiloxane while Table 1 on page 10 of the specification discloses that the blend does not form an azeotropic or pseudoazeotropic blend at 50 or 80 wt% octamethyltrisiloxane.
	(b) There is no direction or guidance presented for azeotropic or pseudoazeotropic blends consisting essentially of octamethyltrisiloxane and 1-methoxy-2-propylacetate comprising octamethyltrisiloxane outside the range of 20 wt% or less.
	(c) There is an absence of working examples concerning azeotropic or pseudoazeotropic blends consisting essentially of octamethyltrisiloxane and 1-methoxy-2-propylacetate comprising octamethyltrisiloxane outside the range of 20 wt% or less.
	In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1, 8, 9, and 14.

Claims 1, 11, 12, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for azeotropic or pseudoazeotropic blends consisting essentially of octamethyltrisiloxane and 1-propoxy-2-propanol comprising 20 wt% or less octamethyltrisiloxane, does not reasonably provide enablement for azeotropic or pseudoazeotropic blends consisting essentially of octamethyltrisiloxane and 1-methoxy-2-propylacetate comprising octamethyltrisiloxane outside this range.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
	Upon applying the test for undue experimentation stated in Ex parte Forman and In re Wands to claims 1, 11, 12, and 14, it is believed that undue experimentation would be required because:
	(a) The quantity of experimentation necessary is great since claims 1, 11, 12, and 14 read on azeotropic or pseudoazeotropic blends consisting essentially of octamethyltrisiloxane and 1-propoxy-2-propanol comprising 80 wt% octamethyltrisiloxane while Table 1 on page 10 of the specification discloses that the blend does not form an azeotropic or pseudoazeotropic blend at 80 wt% octamethyltrisiloxane.
	(b) There is no direction or guidance presented for azeotropic or pseudoazeotropic blends consisting essentially of octamethyltrisiloxane and 1-propoxy-2-propanol comprising octamethyltrisiloxane outside the range of 20 to 50 wt%.
	(c) There is an absence of working examples concerning azeotropic or pseudoazeotropic blends consisting essentially of octamethyltrisiloxane and 1-propoxy-2-propanol comprising octamethyltrisiloxane outside the range of 20 to 50 wt%.
	In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1, 11, 12, and 14.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hijino et al. (JP 06-136389 A) as evidenced by Sigma-Aldrich Propylene glycol monomethyl ether acetate data sheet.
	Hijino et al. is directed to azeotropic and azeotropic-like compositions comprising propylene glycol methyl ether acetate and octamethyltrisiloxane (paragraph 0006).  Propylene glycol methyl ether acetate is another name for 1-methoxy-2-propylacetate (see Synonym(s) section on page 1 of the Sigma-Aldrich Propylene glycol monomethyl ether acetate data sheet).  The composition may be used to clean a wide range of metal parts (paragraph 0012).
	Regarding claim 14, a composition used to clean an object would be expected to coat the surface of the object.  Additionally, since the "coating composition" limitation is present only in the preamble, it is taken to represent a statement of purpose or use since the body of the claim fully and intrinsically sets forth all the limitations of the claimed invention.  See MPEP 2111.02.  The courts have held that a recitation with respect to the manner in which a claimed product is intended to be employed does not differentiate the claimed product from a prior art product satisfying the claimed structural limitations.  See MPEP 2114.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
	The invention of claim 6 is directed to an azeotropic or pseudoazeotropic blend consisting essentially of octamethyltrisiloxane and 2-propoxyethanol wherein the boiling point at 720 mmHg of the blend is less than the boiling point at 720 mmHg of both octamethyltrisiloxane and 2-propoxyethanol.
	Flaningam et al. (US 5,456,856 A) represents the closest prior art.  Flaningam et al. is directed to a binary azeotrope containing a volatile methyl siloxane and an alcohol (column 2, lines 11-13).  Flaningam et al. identifies several azeotropes using octamethyltrisiloxane as the volatile methyl siloxane and 2-butoxyethanol as the alcohol (Table 1).  However, Flaningam et al. do not teach or fairly suggest using 2-propoxyethanol as the alcohol.  Rather, Flaningam et al. note that azeotropism is understood by one of ordinary skill in the art to be an unpredictable phenomenon (column 2, line 66-column 3, line 4).  In view of the unpredictable nature of azeotropism and the absence of any suggestion that 2-propoxyethanol could be used as the alcohol to form an azeotrope with octamethyltrisiloxane, one of ordinary skill in the art would not have had a reasonable expectation of success employing 2-propoxyethanol as the alcohol in the invention of Flaningam et al.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787